Title: To James Madison from William Short, 1 August 1787
From: Short, William
To: Madison, James


Dear Sir
Paris Aug. 1. 1787
Since I had last the honor of writing to you I have recieved your two favors of May 16. & June 6. The first brought me a letter from my friend Mr. Nelson, & at the same time recommended to my care an affair which a letter from one of the parties (Mr. Hollingsworth) explained. I beg you to be persuaded Sir, of the pleasure it will at all times give me to render every service in my power to my countrymen who may have business on this side of the Atlantic. In this instance particularly it can give no trouble, as a mercantile gentleman is joined with me in the commission, who will dictate the proper measures, when the powers to act shall arrive.
Mr. Jefferson has returned from his journey, & recieved the letter you wrote him by the last packet. I leave to him therefore Sir, to give you an account of the effects of the waters on a wrist which you appreciate so properly. I mentioned to the Marquis de la fayette what you desired in your letter of the 6th. He expects to hear from you as soon as your time will permit you to write to your friends here, & regrets much your late silence. He sets out in a few days to the Province of Auvergne where he is a member of the assembly under the new regulations that are taking place in this kingdom. His friends had once expected that he would have been made the president of that assembly: but the crime of having only thirty years of age though with more experience than others have at sixty, has prevented his nomination to that place. In this instance the presidents are chosen by the court; in future they will be chosen by the assembly themselves, & then I think the Marquis’s popular talents, without counting his merit, will insure him the preference.
From the public papers, & from Mr. Jefferson you will recieve a much better idea of the present critical situation of affairs in Europe than I can give you. Yet I may add that every circumstance seems to threaten war, except the impossibility in which the two principal champions are to raise money sufficient for the purpose. The treaty of commerce they have lately made, & the advantages which both nations may expect to derive from it would not be sufficient to restrain the two sovereigns if they were free of pecuniary embarassments. You may form some idea of the situation of the finances of this country when you are told that the deficit, after four years peace, is found to be 140. millions annually—that in order to cover this deficit, supposing a peace to continue, it is necessary first to make a loan of 50. millions—secondly, that the King should submit to an oeconomy of 40. millions—& thirdly that new taxes should be imposed to the amount of 50. millions. The loan has been effected—the oeconomies have been promised by the crown—& the new taxes have been absolutely & repeatedly refused by the Parliament of Paris notwithstanding positive orders to enregister the edict creating them. The Princes & Peers have been assembled with the Parliament. This from long desuetude is regarded as a phaenomenon; as yet however they have been able to get nothing from the Parliament but remonstrances. They were assembled yesterday, after a committee of the Parliament had been summoned to Versailles. The event of yesterday’s session is not known with precision. The freedom & the firmness with which these remonstrances have been expressed do great honor to the authors of them, & still more to the influence of philosophy which begins to teach subjects the proper bounds of the authority of sovereigns.
We are happy Sir, in being of a country where the rights of man are considered the gift of heaven and not the grant of [a crow]ned head—but we should be still more happy if our countrymen knew how to estimate such a situation. The result of the deliberations of the convention, & the spirit with which they may be recieved in the different states, will show whether we know how to make small sacrifices where necessary to secure general happiness. I confess to you Sir, that past experience makes me fear to look forward to the event of the trial now making. A want of certainty of its doing good, & a certainty of its doing much harm if it does not, makes me regard with anxiety the dubious event. The representation however is such an one as must effect whatever can be effected by such a convention. You may be sure Sir, I am happy to see that Virginia has furnished her full quota of virtue & talents on this occasion. I am sorry that the Socrates of our State should have been obliged to withdraw his aid on account of the indisposition of a part of his family.
Mr. Nelson’s letter informed me that the plan of paper money had been rejected in Maryland, & that the ardor for it in Virginia was disappearing. If so the symptom may be considered as favorable, but I fear that Mr. Nelson could speak of only a small part of the State, & that not in a quarter most to be feared. I hope, & intreat you Sir, to return to the next Assembly in Virginia. I know nobody but yourself who can oppose with success the dangerous influence of Mr. Henry. Accept, my dear Sir the sincerest wishes for your success in all your enterprizes & particularly in this, from Your friend & servant
W Short
